Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a first office action upon examination of application number 16/587,715.  Claims 1-20 are pending and have been examined on the merits discussed below.

Continuation

This application is a continuation application of U.S. application no. 16/582,650 filed on September 25, 2019, now U.S. Patent 10,990,913 ("Parent Application").  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

	Information Disclosure Statement
The Information Dislcosure Statement filed January 7, 2021, has been considered by the Examiner.  An annotated copy is included in this correspondence.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-20 is/are directed to a method, system, and CRM.  Thus, all the claims are within the four potentially eligible categories of invention (a process, an article of manufacture and a machine, respectively), satisfying Step 1 of the Subject Matter Eligibility (SME) test.
As per Prong One of Step 2A of the §101 eligibility analysis provided in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the Examiner notes that the claims are directed to a judicial exception since they are directed to mental processes.  More specifically, the steps of determining an individual resource capacity  for each open issue assigned to the assignee, wherein the individual resource capacity is based on a workpoint assigned to each open issue and a skill level of the assignee, wherein the workpoint represents an amount of effort required to complete each open issue; determining the current capacity allocation by summing individual resource capacities for the assignee; determining a capacity hours by identifying a number of hours in a certain work period; determining the available capacity of the assignee by 

Regarding Prong Two of Step 2A, a claim directed to an abstract idea must be analyzed to determine if the claim recites additional elements that integrate the judicial exception into a practical application.  Limitations that are indicative of integration into a practical application include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo; Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
In this case, the claims do not include limitations that meet the criteria listed above, thus the abstract idea is not integrated into a practical application.  Claim 1 does not includes any additional limitations.  Independent claim 9 is directed to a instructions that cause a processing device to implement the method of claim 1 and independent claim 16 is directed to a system with memory and processing device which implements the method of claim 1 which only amounts to the application or instructions to apply the 
The dependent claims further limit the abstract idea and do not recite additional elements that integrate the abstract idea into a practical application.  Specifically, claims 2, 10 and 17 are directed to electronically assigning an issue to the assignee. This amounts to merely using a computer as a tool to perform the abstract concept of assigning an issue to an assignee.  Claims 3, 5, 7, 8, 11, 13, 15, 17, 18 further limit the abstract idea without any additional limitations that integrate the abstract idea into a practical application.  The machine learning model in claims 4, 6, 12, 14, 19 and 20 are directed to a machine learning model.  This general link to a particular technological environment does not integrate the abstract idea into a practical application.   
Lastly and in accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instruction to apply the exception using generic computer component.  Mere instruction to apply an exception using generic computer components cannot provide an inventive concept.
	






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9, 10, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Lo et al, US 2011/0119604.
As per claim 1, Lo et al determining an individual resource capacity for each open issue assigned to the assignee, wherein the individual resource capacity is based on a workpoint assigned to each open issue and a skill level of the assignee, wherein the workpoint represents an amount of effort required to complete each open issue (0096-0098 – for each individual it is determined how many jobs can be addressed and whether the individual can be assigned easy or hard jobs based on skill level); determining the current capacity allocation by summing individual resource capacities for the assignee (figures 13 and 14 show for each worker (assignee) the capacity 
Claims 9 and 16 are directed to substantially the same subject matter but for the computer readable medium with instructions performed by a processor and system to perform the method of claim 1, therefore the same art and rationale apply since Lo et al teaches the system and computer readable medium as claimed (at least paragraph 0177).
As per claim 2, Lo et al further comprising using the current capacity allocation and the available capacity for the assignee to electronically assign an issue to the assignee (0078, 0096-0098 – each worker can be assigned 7 jobs with consideration of easy and hard during job allocation, i.e., when Joe is scheduled with 2 easy jobs, one knows Joe has room for 5 additional jobs (7-2=5)).  
Claims 10 and 17 are directed to substantially the same subject matter but for the computer readable medium with instructions performed by a processor and system to perform the method of claim 2, therefore the same art and rationale apply since Lo et al .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al in view of Caulfield, US 2002/0065702.
As per claim 3, Lo et al teaches for each individual it is determined how many jobs can be addressed and whether the individual can be assigned easy or hard jobs based on skill level.  (0096-0098), but fails to explicitly teach using a lookup table that identifies amounts of time expected to complete types of issues based on the skill level of the assignee wherein the amounts of time expected to complete the types of issues represent the individual resource capacity.  Caulfield teaches for each work issue 
Claims 11 and 18 are directed to substantially the same subject matter but for the computer readable medium with instructions performed by a processor and system to perform the method of claim 3, therefore the same art and rationale apply since Lo et al teaches the system and computer readable medium as claimed (at least paragraph 0177).

Claims 4-6, 12-14 19 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al in view of Dezonno, US 2003/0099343.
As per claim 4, Lo et al fails to explicitly teach further comprising using a machine learning model to assign the skill level to the assignee while Dezonno teaches automatic recalculation and assignment of skill levels (paragraphs 0031-0036).  It would 
Claims 12 and 19 are directed to substantially the same subject matter but for the computer readable medium with instructions performed by a processor and system to perform the method of claim 4, therefore the same art and rationale apply since Lo et al teaches the system and computer readable medium as claimed (at least paragraph 0177).

As per claim 5, Lo et al fails to explicitly teach further comprising tracking activity on a computing device of the assignee to determine an amount of time it takes the assignee to complete each open issue while Dezonno teaches automatic recalculation and assignment of skill levels based on monitoring employee (paragraphs 0031-0036).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the method of Lo et al the ability to automatically recalculate and assign skill levels as taught by Dezonno since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  


As per claim 6, Lo et al fails to explicitly teach further comprising using the machine learning model to update the skill level of the assignee based on the amount of time it takes the assignee to complete each open issue while Dezonno teaches automatic recalculation and assignment of skill levels based on monitoring employee (paragraphs 0031-0036).  It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the method of Lo et al the ability to automatically recalculate and assign skill levels as taught by Dezonno since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.    
Claims 14 and 20 are directed to substantially the same subject matter but for the computer readable medium with instructions performed by a processor and system to perform the method of claim 6, therefore the same art and rationale apply since Lo et al teaches the system and computer readable medium as claimed (at least paragraph 0177).

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al in view of Segev et al, US 2011/0077994.
As per claim 7, Lo et al fails to explicitly teach further comprising using the individual resource capacity to determine future capacity needs for performing expected issues with the plurality of assignees while Segev et al teaches anticipating future workload and determining the number of workers and skills required at a given period of time (0031-0033).    It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the method of Lo et al the ability to automatically recalculate and assign skill levels as taught by Segev et al since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.    
Claim 15 is directed to substantially the same subject matter but for the computer readable medium with instructions performed by a processor and system to perform the method of claim 7, therefore the same art and rationale apply since Lo et al teaches the system and computer readable medium as claimed (at least paragraph 0177).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al in view of Matula et al, US 9894201.
As per claim 8, Lo et al fails to explicitly teach detecting a type of an open issue; and allocating the workpoint to the open issue based on the type while Matula et al determines a complexity associated with an issue (at least column 4, lines 33-67 and column 11, line 59+).  It would have been obvious to one of ordinary skill in the art at the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Jahagirdar, US 2015/0254597 – Systems and Methods for Project Planning and Management – assigns workers to work on different deliverables in a project based on skill sets and current utilization

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNA LOFTIS whose telephone number is (571)272-6736.  The examiner can normally be reached on M-F 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JOHNNA LOFTIS
Primary Examiner
Art Unit 3683



/JOHNNA R LOFTIS/Primary Examiner, Art Unit 3683